Citation Nr: 1731260	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for an anterior subglenoid dislocation, right shoulder with degenerative arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran a disability rating in excess of 20 percent for an anterior subglenoid dislocation, right shoulder with degenerative arthritis. 

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In March 2014, the Board remanded the case for additional development and adjudication.   It now returns to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2016.  However, the Board finds this examination inadequate.  In order to be adequate for rating purposes, a VA joints examination must, if possible, include testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  In this case, while the September 2016 examination report was fully completed, there is no evidence that the examiner tested for pain in both passive motion and nonweight-bearing.  Correia, 28 Vet. App. at 168-70.  As such, the Board must remand for a new examination to assess the current severity of the Veteran's right shoulder disability. 

Furthermore, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), and the remand of the claim for a higher rating for a right shoulder disability, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Therefore, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.

2. After completing the requested development, the RO must arrange for the Veteran to undergo a VA examination with an appropriate medical professional to evaluate the current severity of the Veteran's service-connected anterior subglenoid dislocation, right shoulder with degenerative arthritis.  All indicated studies, including range of motion studies, must be conducted, and all findings must be reported in detail.  Such range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing, and compared with the left shoulder measurements.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

i.)  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

ii.)  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  

iii.)  Then, after reviewing the Veteran's complaints and medical history, and a thorough interview of the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Specifically, any additional loss of motion of the right shoulder during a flare-up should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results.

iv.)  In assessing the current nature and severity of the Veteran's right shoulder disability, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's right shoulder disability alone impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  All opinions and conclusions reached by the examiner should be thoroughly explained.

3. Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claims, in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




